Exhibit 10.7
 
AGREEMENT

 
This Agreement (this “Agreement”) is dated as of September 18, 2013, by and
among XHIBIT CORP., a Nevada corporation (“Xhibit”), SHC PARENT CORP., a
Delaware corporation (“SHC”), and TNC GROUP, INC., an Arizona corporation (the
“Stockholder Representative”).  Xhibit, SHC and the Stockholder Representative
are each a "Party" and collectively the "Parties" to this
Agreement.  Capitalized terms used but not otherwise defined herein shall have
the meanings assigned to them in the Merger Agreement (as defined below).
 
WHEREAS, Xhibit, SHC, the Stockholder Representative and SMI Parent Corp.
("Merger Sub") are parties to that certain Agreement and Plan of Merger dated
May 16, 2013 (the “Merger Agreement”), pursuant to which Merger Sub was merged
with and into SHC; and
 
WHEREAS, the Merger Agreement provides that all representations and warranties
made by Xhibit and the indemnity obligations with respect thereto (the “Xhibit
Rep and Warranty Obligations”) and that all representations and warranties made
by SHC and the indemnity obligations of the Stockholder Representative with
respect thereto (the "SHC Rep and Warranty Obligations") each expire on the
first anniversary of the Closing Date; and
 
WHEREAS, concurrently with the execution of this Agreement, an affiliate of the
Stockholder Representative (the “Lender”) will loan the principal amount of Five
Million Dollars ($5,000,000.00) to a subsidiary of Xhibit (the "Loan"); and
 
WHEREAS, to induce the Lender to make the Loan, Xhibit has agreed to certify to
the Stockholder Representative that, as of the date the Loan is funded (the
"Loan Funding Date"), Xhibit is not aware of any claims that may be asserted by
Xhibit with respect to the SHC Rep and Warranty Obligations; and
 
WHEREAS, the Stockholder Representative has agreed to certify to Xhibit that, as
of the Loan Funding Date, the Stockholder Representative is not aware of any
claims that may be asserted by the Stockholder Representative with respect to
the Xhibit Rep and Warranty Obligations.
 
NOW, THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants and agreements set forth herein, and
intending to be legally bound, the parties hereto agree as follows:
 
1. No Known Claims.  As of the Loan Funding Date, the Stockholder Representative
certifies that it is not aware of any claims that may be asserted by it with
respect to the Xhibit Rep and Warranty Obligations and Xhibit certifies that it
is not aware of any claims that may be asserted by it with respect to the SHC
Rep and Warranty Obligations.
 
2. Expenses.  Xhibit shall cause a portion of the Loan proceeds to be used to
pay or reimburse the Stockholder Representative and its affiliates for all
out-of-pocket costs and expenses and reasonable attorneys’ fees incurred from
the effective date of the Merger Agreement through the date of this Agreement
relating to the Merger Agreement, the Merger, the Escrow Agreement and all
matters contemplated thereby.
 
3. Controlling Document.  In the event of a conflict or inconsistency between
any term of this Agreement and any term of the Merger Agreement or the Escrow
Agreement, the term of this Agreement shall control and prevail.
 
4. Third Party Beneficiaries.  The Parties acknowledge that each Stockholder is
an intended third party beneficiary of this Agreement, and will have the right
to enforce this Agreement independently from the Stockholder Representative.

 
-1-

--------------------------------------------------------------------------------

 

5. Miscellaneous.  This Agreement: (a) may be amended only by a writing signed
by each of the Parties; (b) may be executed in several counterparts, each of
which is deemed an original but all of which constitute one and the same
instrument; (c) may not be assigned, pledged or otherwise transferred, whether
by operation of law or otherwise, without the prior consent of the other
Parties; (d) contains the entire agreement of the parties with respect to the
transactions contemplated hereby and supersedes all prior written and oral
agreements, and all contemporaneous oral agreements, relating to such
transactions; (e) is governed by, and will be construed and enforced in
accordance with, the laws of the State of Arizona, without giving effect to any
conflict of laws rules; and (f) is binding upon, and will inure to the benefit
of, the Parties and their respective heirs, successors and permitted assigns. 
The waiver by a Party of any breach or violation of any provision of this
Agreement will not operate as, or be construed to be, a waiver of any subsequent
breach or violation hereof.
 


 
[SIGNATURE PAGE FOLLOWS] 


 
-2-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed as of
the date first written above by their respective duly authorized officers.
 
XHIBIT:


Xhibit Corp.,
  a Nevada corporation


By:  /s/ Scott Wiley
Name:  Scott Wiley
Title:  CFO



SHC:


SHC Parent Corp.,
  a Delaware corporation


By:  /s/ Scott Wiley
Name:  Scott Wiley
Title:  CFO



STOCKHOLDER REPRESENTATIVE:


TNC Group, Inc.,
  an Arizona corporation


By:  /s/ Tina Rhodes-Hall
Name:  Tina Rhodes-Hall
Title:  CFO